                         IN THE UNITED STATES BANKRUPTCY COURT
                              FOR THE DISTRICT OF DELAWARE

 In re:                                            Chapter 11

 Gorham Paper and Tissue LLC, et al.,              Lead Case No. 20-12814 (KBO)
                                                   Jointly Administered
                        Debtors.
                                                   Honorable Karen B. Owens

                             NOTICE OF APPEARANCE AND
                      REQUEST FOR SERVICE OF NOTICES AND PAPERS

          PLEASE TAKE NOTICE that the attorneys set forth below, hereby appear as counsel for

Vets Securing America Inc. (“VSA”), and pursuant to Rules 2002 and 9010 of the Federal Rules

of Bankruptcy Procedure, the undersigned requests that an entry be made on the Clerk’s Service

List, in the above captioned case, and that all notices given or required to be given and all notices

and papers served or required to be served, in this case be given to and served upon:

 OBERMAYER REBMANN MAXWELL                        OBERMAYER REBMANN MAXWELL
 & HIPPEL LLP                                     & HIPPEL LLP
 Leslie B. Spoltore, Esq.                         Michael D. Vagnoni, Esq. (pro hac vice
 123 S. Justison Street                           forthcoming)
 Suite 100                                        Centre Square West, Suite 3400
 Wilmington, DE 19801-5364                        1500 Market Street
 Telephone: (302) 238-6947                        Philadelphia, PA 19102
 Facsimile: (302) 665-1092                        Telephone: (215) 665-3066
 Email: leslie.spoltore@obermayer.com             Facsimile: (215) 665-3165
                                                  Email: michael.vagnoni@obermayer.com

          PLEASE TAKE FURTHER NOTICE that this request includes not only the notices and

papers referred to in the Bankruptcy Rules specified above, but also includes, without limitation,

all orders and notices of any application, motion, petition, pleading, request, complaint, or demand,

statements of affairs, operating reports, schedules of assets and liabilities, whether formal or

informal, whether written or oral, and whether transmitted or conveyed by mail, courier services,

hand delivery, telephone, facsimile transmission, telegraph, telex, or otherwise that (a) affects or




OMC\4842-0426-5691.v1-2/8/21
seeks to affect in any way any rights or interest of any creditor or party in interest in this case, with

respect to (a) the debtors, (b) property of the debtors’ estate, or proceeds thereof, in which the

debtors may claim an interest, or (c) property or proceeds thereof in the possession, custody, or

control of others that the debtors may seek to use; or (2) requires or seeks to require any act,

delivery of any property, payment or other conduct by the undersigned.

         PLEASE TAKE FURTHER NOTICE that The Funds do not intend for this entry of

appearance or any later appearance, pleading, claim, or suit to constitute a waiver of (1) the right

of The Funds to have final orders in non-core matters entered only after de novo review by the

District Court, (2) the right of The Funds to a trial by jury in any proceeding so triable in this case

or in any case, controversy or proceeding related to this case, (3) the right of The Funds to have

the District Court withdraw the reference in any matter subject to mandatory or discretionary

withdrawal, or (4) any other right, claim, action, defense, set off or recoupment to which The Funds

are or may be entitled.



Dated: February 8, 2021
       Wilmington, Delaware

                                        Respectfully submitted,

                                        OBERMAYER REBMANN MAXWELL &
                                        HIPPEL LLP

                                    By: /s/ Leslie B. Spoltore
                                       Leslie B. Spoltore (No. 3605)
                                       123 S. Justison Street
                                       Suite 100
                                       Wilmington, DE 19801-5364
                                       Telephone: (302) 238-6947
                                       Facsimile: (302) 665-1092
                                       Email: leslie.spoltore@obermayer.com

                                        Counsel to Vets Securing America Inc.



OMC\4842-0426-5691.v1-2/8/21                       2
